DETAILED CORRESPONENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/19/2021 has been entered. Claims 1-10, and 18 are cancelled, claims 11-17 are pending in the application.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. The rejection indicates it would be obvious to one of ordinary skill in the art to configure the system with the nanofiltration unit following the desalination unit as an obvious engineering choice, referencing Eumann Figures 1 and 2, where both configurations are options, in order to optimize the retention of particular species. Alternatively, Lehav teaches that wherever the word NF appears it stands for both NF membranes and low-salt rejection RO membranes alike, such that SU unit 236 would be an RO unit which would produce at least some desalination prior the direct introduction of the retentate to SU unit 246.
Regarding the argument that Eumann teaches intermediary steps between the RO unit and the NF unit, see MPEP 2144.04 Elimination of a step and it’s function, where would be obvious to omit a step where the function attributed to such is not desired or required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lehav (WO2010/131251), in view of Eumann (DE102011077500A1).
With respect to claim 11, Lehav teaches a re-mineralization system (a system tor adding divalent magnesium mineral ions to desalinated water; pg 2 lines 9-10; pg 7, lines 1-3), a nanofiltration unit (divalent ion separation unit SU 246, pg 1, lines 1-7, pg 7, lines 22-28, and 4-6, pg 9 lines 1-20, Figure 2), and that nanofiltration (NF) or low salt rejection reverse osmosis membranes are used (pg 7 lines 25-26), the desalination unit is an RO unit  (Figure 1, pg 10 lines 20-30) and NF stands for nanofiltration and  a desalination unit (separation unit 236, unit uses low salt rejection RO, pg 10 lines 14-18); and a re-mineralization unit (third junction (re-mineralization unit) similar to junction 114C on the desalination unit outlet line, pg 9 lines 1-14, 33-34; pg 10 lines 1-4, Figures 1, 2), wherein the desalination unit is configured to receive at least a first portion of a saline source stream and to produce a desalinated water stream and a desalination unit retentate discharge stream (the desalination separation unit 236 receives a portion of the incoming salty water source via treatment units 260 and 280 to produce a permeate stream with minimal divalent (desalinated) ions, and retentate discharge stream of higher divalent ion concentration; pg 1 lines 5-7, pg 9 lines 1-22, 33-34; pg 10 lines 1-4, Figures 1,2) the nanofiltration unit is configured to receive at least a first portion of the desalination unit retentate discharge stream from the desalination unit (246 receives the retentate discharge stream from the desalination separation unit 236, pg 9 lines 33-34, pg 10 lines 1-4, figure 2), and the re-mineralization unit is configured introduce at least a first portion of a nanofiltration retentate discharge stream into at least a first portion of the desalinated water stream (third junction (remineralization unit) from the outlet of the RO unit which receives filtrate from the desalination separation unit 236 introduces the concentrated divalent mineral ion retentate discharge stream into the desalinated water stream, pg 9 lines 33-34, pg 10 lines 1-4, figure 2). It would have been obvious to one of ordinary skill in the art to configure the system with the nanofiltration unit following the desalination unit as an obvious engineering choice, see Eumann Figures 1 and 2, where both configurations are options, in order to optimize the retention of particular species.
Applicant amended to require the nanofiltration unit is configured to receive at least a first portion of the desalination unit retentate discharge stream directly from the desalination unit. Lehav teaches that wherever the word NF appears it stands for both NF membranes and low-salt rejection RO membranes alike, such that SU unit 236 would be an RO unit which would produce at least some desalination prior the direct 
With respect to claim 12, Lehav further teaches a pretreatment unit upstream of the nanofiltration unit and the desalination unit, wherein the pretreatment unit is configured to receive a source saline water stream and discharge pretreated saline water to the nanofiltration unit, the desalination unit, or both 15Attorney Docket No. 117012.PC322US the nanofiltration unit and the desalination unit (Figure 2, pretreatment unit 280, pg 11 lines 11-15).  

With respect to claim 13, Lehav further teaches all of the pretreated saline water is received by the desalination unit (Figure 2, the treated water from pretreatment unit 280 all goes to the SU 236 (desalination), pg 11 lines 11-15).  

With respect to claims 14 and 15, Lehav further teaches at least one concentration unit between the nanofiltration unit and the re- mineralization unit (additional SU units may be added with another NF membrane as a second or third pass to further reduce sodium and chloride ions by adding the SU unit after the SU unit 246 so that an additional concentration of divalent ions occurs (a concentration unit) before the divalent ion stream is mixed with desalinated water from the reverse osmosis unit, pg 8 lines 4-16, Figure 2).
In order to further reduce the concentration of monovalent ions pg 8 lines 4-8).  

With respect to claims 16 and 17, Lehav further teaches the at least one concentration unit includes a brine concentrator, an additional nanofiltration unit or an additional desalination unit, or a combination of two or more of the brine concentrator, the additional nanofiltration unit and the additional desalination unit (additional nanofiltration unit, pg 1 lines 5-7, pg 9, lines 33-34, pg 10 lines 1-4, Figure 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777